ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before SMITH and BENAVIDES, Circuit Judges.*
PER CURIAM:
The Supreme Court reversed and remanded this panel’s opinion. See Roark v. Humana, Inc., 307 F.3d 298 (5th Cir.2002), reversed sub nom. Aetna Health Inc. v. Davila, — U.S. -, 124 S.Ct. 2488, 159 L.Ed.2d 312 (2004). We requested and have received letters from the parties advising of their respective positions regarding the appropriate action to be taken by this court on remand. The parties appear to agree that this litigation is at an end. Plaintiffs Calad and Davila have nonsuited their actions in state court.
Accordingly, the appeals are DISMISSED. All costs are taxed against the plaintiffs.